Citation Nr: 1104536	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-32 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, J.S.J., and D.S.J.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1961.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A hearing before the undersigned Veterans Law Judge was held in 
June 2009.  The hearing transcript has been associated with the 
claims file.

In November 2002, VA received the Veteran's application for 
compensation and pension, which included a claim of service 
connection for conditions including depression.  These claims 
were denied in a March 2003 rating decision.  In May 2005, VA 
received another application for compensation and pension.  In 
July 2005, VA denied pension benefits.  In April 2006, the 
Veteran submitted a letter in which he requested information 
about his claim for compensation.  The Veteran then submitted 
another letter in May 2006, in which he expressed his 
disagreement with the July 2005 decision insofar as it denied 
claims of service connection and pension for a stroke and 
depression associated with hypertension.  The letter also 
documents arguments in support of a total disability rating for 
individual unemployability (TDIU) and a rating for arthritis.  A 
statement of the case was subsequently issued for the claim of 
pension, and, in October 2008, the Veteran submitted a timely 
Substantive Appeal, on which he reported having a skin disease 
and dental problems, and being unable to work.  In December 2008, 
the RO sent the Veteran a letter asking him to clarify whether he 
was claiming service connection for residuals of heat stroke, 
duodenal ulcer, kidney stones, diabetes, and arthritis.  The 
Veteran did not respond to the RO.  However, in June 2009, he 
submitted to the Board arguments on why he was entitled to 
service connection for TDIU and post-traumatic stress disorder 
(PTSD).  

Review of the file does not suggest that a timely notice 
of disagreement was issued with respect to the March 2003 
decision.  Thus, the Board finds the Veteran's arguments 
constitute a claim of entitlement to a TDIU, an 
application to reopen a claim of service connection for a 
psychiatric disorder, and claims of service connection for 
a dental condition and a skin condition which have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran did not have active wartime service.  


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not 
been met.  
38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, in decisions issued in July 2005 and May 2006, the 
RO informed the Veteran of the regulations governing entitlement 
to non-service connected pension, and the claim was subsequently 
readjudicated in an August 2008 statement of the case.  Further, 
the Veteran has been provided the opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The Board finds that there is sufficient evidence to 
make a determination in this case, and the Veteran is not 
prejudiced by a decision at this time.

Non-Service Connected Pension


The Veteran seeks non-service connected VA pension benefits.  To 
be eligible for the pension, a Veteran must have served in the 
active military, naval, or air service (1) for 90 days or more 
during a period of war; (2) during a period of war with discharge 
or release from such service for a service-connected disability; 
(3) for a period of 90 consecutive days or more when such period 
began or ended during a period of war; or (4) for an aggregate 
of 90 days or more in two or more separate period of service 
during more than one period of war.  38 U.S.C.A. § 1521 (j).  

The term "active military, naval, or air service" includes (a) 
active duty; (b) any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty; and (c) any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated in 
the line of duty or from certain cardiovascular events.  38 
U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  38 
U.S.C.A. § 1521(a).  Such benefits have a number of requirements, 
including that a veteran must have served in the active military, 
naval, or air service for 90 days or more during a period of war.  
38 C.F.R. § 3.3(a) (3).

In this case, the pertinent period of war is the Vietnam 
conflict, which is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a Veteran who 
served in the Republic of Vietnam during that period.  In all 
other cases, the period beginning on August 5, 1964, and ending 
on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
August 15, 1958, through August 14, 1961.  The record includes no 
evidence, to include allegation, that the Veteran served in the 
Republic of Vietnam.  As such, he did not have active service 
during the Vietnam conflict, because his active service ended 
before August 5, 1964.  Thus, the Veteran has not had the 
requisite "wartime" service, and the claim for non-service 
connected pension must be denied due to the lack of entitlement 
under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to non-service connected pension is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


